 

Exhibit 10.1

 

TERMINATION OF EMPLOYMENT BY MUTUAL CONSENT

 

This Termination of Employment by Mutual Consent Agreement (this “Agreement”) is
made on December 11, 2019 by and among Mr. David Mahlab, ID number 054141064
(the “Executive”), Pointer Telocation Ltd. (“Pointer”) and its ultimate parent
company PowerFleet, Inc. (“PowerFleet”, and collectively with Pointer and all
subsidiaries and parent companies of such entities, the “Group”).

 

Recitals:

 

Whereas further to conversations between the parties regarding the termination
of Executive’s employment at Pointer by mutual consent, we hereby put in writing
our understandings and agreements, as following:

 

1.As of June 10th 2021, the Executive’s employment with Pointer and any
engagement with PowerFleet or any other Group company (as an employee, office
holder or otherwise) will be terminated by mutual consent (the “Termination
Date”). The Termination Date will not be postponed. As of the Termination Date,
the Executive’s rights, duties and obligations under his employment agreement
with Pointer dated February 2, 2011 (or any other contract with any Group
company) (defined collectively herein as the “Employment Agreement”) or under
any Group company program or plan will be terminated, except as otherwise
explicitly described herein (including, without limitation, Section 11 below).
As such, the Executive employment period with Pointer is between February 1,
2011 and January 31, 2021 and with any other Group company until the Termination
Date.    2.The period between the date of this Agreement and January 31, 2020
(the “Effective Date”) shall be defined herein as the “Transition Period” and
the period between the Effective Date and the Termination Date shall be defined
herein as the Notice Period.    3.The Notice Period shall serve as a full prior
notice of termination under Section 9 of the Employment Agreement (it is
acknowledged that no other notice period is required under any other agreement,
contract or arrangement for any other engagement with PowerFleet or any other
Group company). As of signing of this agreement the Executive can start a search
for new position and can be employed at any other position as long as complies
with Section 12 below.

 

During the Transition Period the Executive’s involvement in any Group company’s
day-to-day business will be agreed upon and coordinated between the Executive
and Chris Wolfe, the Chief Executive Officer of PowerFleet. During the
Transition Period, the Executive will be required to attend work and transfer
his responsibilities to person(s) designated by the Pointer or any other Group
company (as the case may be) in an orderly fashion. It is hereby agreed that as
part of the Executive’s transfer of responsibilities to his successor(s), the
Executive undertakes that during the Transition Period he shall:

 

3.1Take all reasonable steps required by Pointer or any other Group company (as
applicable), to ensure the orderly transition to any persons designated by the
Pointer or any other Group company (as applicable) of all matters handled by the
Executive during the course of his employment with such Group company; and    
3.2Agree upon a departure message with the Board of Directors of PowerFleet, and
issue such departure message to the applicable Group company’s management and
all other employees or other personnel of the applicable Group company on a date
determined by PowerFleet.

 

For the avoidance of all doubt, during the Notice Period and until the
Termination Date, the Executive shall not be required to provide any services in
his capacity as an employee with Pointer and any engagement with PowerFleet or
any other Group company, but shall remain on Pointer’s payroll and shall be
entitled to all rights as defined in the Employment Agreement, including,
without limitations, the salary and all benefits, including contribution to
Manger’s Insurance Policy/Pension Fund and Education Fund, all in accordance
with and subject to the Employment Agreement and this Agreement.

 

   

 -2- 

 

4.In addition to as set forth herein, as a condition to Executive’s receipt of
all payments and other benefits and entitlements described herein, Executive
warrants and undertakes that, if instructed by PowerFleet, he will (a) vote (in
person, by proxy or by action by written consent, as applicable) all securities
that he owns or holds in PowerFleet or any (direct or indirect) subsidiary
thereof (including any such securities owned by the Executive in each of Pointer
Recuperacion de Mexico S.A. de C.V., Pointer Logistica y Monitoreo, Pointer do
Brasil Comercial Ltda., Cielo Telecom Ltda. and Pointer Argentina S.A.) in favor
of the sale of all or a majority of the outstanding shares (including, without
limitations, by way of outrights sale of shares, merger, consolidation or other
corporate transaction) or assets of any such entity to a third party (each, a
“Sale”); (b) vote in opposition to any and all other proposals that could
reasonably be expected to delay or impair the ability of the Company to
consummate any such Sale; (c) refrain from exercising any dissenters’ rights or
rights of appraisal under applicable law at any time with respect to any such
Sale; and (d) execute and deliver all related documentation and take such other
action in support of the Sale as shall reasonably be requested by PowerFleet in
order to carry out the terms and provision of this Section 3, including without
limitation executing and delivering instruments of conveyance and transfer, and
any purchase agreement, share certificates duly endorsed for transfer and any
similar or related documents, and refrain from taking any action that could
reasonably be expected to frustrate the terms and conditions of this Section 3.
   5.On or around the Termination Date a final settlement of accounts will be
carried out and the Executive will receive all outstanding payments to which he
is entitled in addition to the amounts that were already paid to the Executive,
in connection with his employment with Pointer and its termination, all in
accordance with the calculations set out in Appendix A. In addition, as soon as
practical following the Termination Date Pointer will send letters of release to
the relevant insurers (the “Release Letters”), and provide the Executive with a
copy of such letters, instructing the release of all amounts accumulated in
study fund and pension arrangement maintained in his name until the Termination
Date on his behalf (including sums for severance pay which have been accumulated
according to Section 14 of the Severance Pay Law, 1963 (the “Severance Pay Law”)
and reflecting all of the severance pay to which the Executive is entitled).   
6.All final amounts shall be as calculated in accordance with the law, the
Employment Agreement and this Agreement and will be detailed in the Executive’s
last pay-slip. All aforementioned payments and entitlements are gross amounts
and will be subject to the payment or deduction of taxes and any other
compulsory deductions in accordance with a certificate to be provided by the
Executive from the tax authorities regarding the rate of such deductions.   
7.The Executive shall continue to serve as a member of the Board of Directors of
PowerFleet until PowerFleet’s next annual meeting of its stockholders.   
8.Subject to the Executive’s compliance with his undertakings herein and in the
Employment Agreement, the Executive shall be entitled to a full acceleration
with respect to the following equity awards effective as of the Effective Date,
such that the following equity awards shall become fully vested as of the
Effective Date: (a) 47,970 restricted shares of common stock of PowerFleet,
which were granted on November 5, 2019; (b) options to purchase 191,878 shares
of common stock of PowerFleet, which were granted on November 5, 2019 (the
“Options”); and (c) restricted stock units for 66,684 shares of common stock of
PowerFleet. The Options will remain exercisable for a period of 30 months
following the Effective Date in accordance with and subject to the provisions of
the PowerFleet, Inc. 2018 Incentive Plan (the “Exercise Period”). Following the
lapse of the Exercise Period, any then-unexercised Options shall automatically
expire immediately and shall have no further force and effect.

 

   

 -3- 

 

9.The Executive shall return, by no later than the Termination Date, directly to
any person(s) designated by any Group company, any corporate property still in
his possession or at his disposal, including security passes, laptop computer
(if relevant) (except Tablet and cellphone), as well as all documents,
information and any other Company-related material in the Executive’s possession
or control or prepared by or for him in connection with his employment,
including all copies thereof. The Executive hereby declares that he has and will
have no liens or other rights whatsoever in or to any such property.    10.This
Agreement constitutes the entire termination of employment under the Employment
Agreement between the Executive and Pointer and any other agreement, contract or
arrangement for any other engagement (as a director, officer, employee or
otherwise) with PowerFleet or any other Group company, by mutual consent,
reflects all terms agreed upon with respect to all matters relating to the
termination of the Executive’s employment or other engagement, and supersedes
all prior understandings, agreements, representations and discussions between
the parties (or any other Group company), whether oral or written, with respect
to all of the above.    11.The issue of the Release Letters and the receipt of
the above sums as described in Appendix A shall constitute full and final
settlement of everything owed to the Executive by Pointer and/or any other Group
company and their respective affiliates, under any law or agreement or any other
source.

 

Without derogating from the generality of the above, the Executive hereby
warrants and undertakes that, except for his rights to acceptance of all
payments and other rights mentioned in this Agreement, neither the Executive,
nor anyone on his behalf, have (nor shall have) any claims, demands of any kind
whatsoever or causes of action, against any Group company, its respective
affiliates, assigns, directors, officers, employees, agents, representatives,
shareholders, members, partners, predecessors, successors and assigns, or anyone
on their behalf concerning the Executive’s engagement with any Group company or
its affiliates, his employment or other engagement and/or the termination of his
employment or other engagement and as a member of the Board of Directors of any
Group company, including, without limitation, with respect to salary, overtime,
wages of any kind, severance pay, payment in accordance with Section 14 of the
Severance Pay Law, sick pay or pay for sick days not utilized, annual leave,
redemption of annual leave, travel expenses, recuperation pay, prior notice,
payment in lieu of prior notice, pay for work on the weekly day of rest or
during holidays, payment for delayed compensation of any kind, tax implications
of any kind, commissions, incentives, retention grants, bonuses of any kind,
payments to social contributions of all kinds or deductions (including to study
fund and pension arrangement), payments in lieu of study fund and pension
arrangement, stock, options, equity based right, or any other incentive payment
or right, discrimination, harassment, process of termination, royalties,
warranties, reimbursements or refunds for expenses of any kind whatsoever,
benefit plans or programs and every other right, payment or social benefit
whatsoever or any other claim of any sort against the Executive in relation to
his involvement with the Group. The Executive hereby confirms that he has waived
the right for a hearing on his own free will and the termination of such
employment or engagement is by mutual consent.

 

12.The Executive undertakes to continue to comply with his obligations of
confidentiality, non-competition, non-solicitation and assignment of
intellectual property rights pursuant to any law or agreement (including as set
out in the Employment Agreement), which will continue to survive and obligate
the Executive until and after the Termination Date in accordance with their
terms.

 

   

 -4- 

 

13.Without derogating from the generality of the foregoing, each of the parties
hereto hereby agrees to keep in complete confidence the terms and conditions of
this Agreement, except reports required to be issued in accordance with
applicable law and pursuant to this Agreement, and not to issue or make any
public announcement or disclosure regarding this Agreement or its subject matter
without the written consent of the other side.    14.Each of the parties hereto
hereby agrees and undertakes not to make any disparaging remarks about each
other (and, in respect of the Executive, about any other entity or person
connected to the Group as well) or anyone on their behalf.    15.The Executive
hereby confirms that he is fully aware of his rights and that this Agreement is
signed by him after having been given the opportunity to consult with any person
of his choosing.    16.This Agreement is and shall be considered a settlement
and notice of waiver in accordance with Section 29 of the Severance Pay Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Israel.

 

[Signature Page to Follow]

 

   

 -5- 

 

IN WITNESS WHEREOF THE PARTIES HAVE SET THEIR HANDS HERETO AS OF THE DATE FIRST
WRITTEN ABOVE:

 

Pointer Telocation Ltd.             By: /s/ Chris Wolfe   /s/ David Mahlab Name:
Chris Wolfe   Mr. David Mahlab Title: Chief Executive Officer        
PowerFleet, Inc.             By: /s/ Ned Mavrommatis     Name: Ned Mavrommatis  
  Title: Chief Financial Officer    

 



   

   

 



APPENDIX A

 

Breakdown of All Entitlements (gross amounts)

 

●During the Notice Period (between January 31, 2020 and January 31, 2021) the
Executive shall be entitled to a monthly payment equal to NIS 95,600. In
addition to such payment, the Executive shall be entitled to receive the full
Pointer’s contribution to pension fund, study fund, and all other regular
payments and benefits (including the company car) that he is entitled to receive
during his employment in accordance with his Employment Agreement and/or by law.
For avoidance of any doubt, during the Notice Period, the Executive shall be
paid on a monthly basis all his employment entitlements.     ●Following
completion of the Notice Period, the Executive shall use 95.58 accrued vacation
days (equal to Payment of NIS 415,338.50) that shall be paid through the monthly
pay-slips (i.e. for the period between February 1, 2021 until June 10, 2021). It
is agreed that these 95.58 accrued vacation days reflects all Executive’s
entitlement to vacation and no additional vacation shall be credited.
Accordingly, the last salary pay-slip payment for the period between June 1-10,
2021: NIS 31,866.66 (based on 10/30 days* NIS 95,600). During the vacation
period, the Executive shall be entitled to receive the full Pointer’s
contribution to pension fund, study fund, and all other regular payments and
benefits (including the company car)_that he is entitled to receive during his
employment in accordance with his Employment Agreement and/or by law.    
●Outstanding recuperation pay for the period of October 1, 2020 until the
Termination Date: NIS 1837 (NIS 378 * 7 * 8.33/12). For avoidance of any doubt,
the outstanding recuperation pay for the period between October 1, 2019 and
October 1, 2020 shall be equal to NIS 2,646 (NIS 378 * 7) paid to the Executive
as part of October 2020’s pay roll.     ●Bonus 2019: as earned by the Executive
pursuant to the terms of the Employment Agreement. the Executive shall not be
entitled to additional bonus.

 



   

   

 